


110 HR 2225 IH: West Los Angeles Department of

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2225
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2007
			Mr. Waxman introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to submit a
		  report to Congress providing a master plan for the use of the West Los Angeles
		  Department of Veterans Affairs Medical Center, California, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 West Los Angeles Department of
			 Veterans Affairs Medical Center Preservation Act of
			 2007.
		2.Prohibition on
			 disposal of Department of Veterans Affairs lands and improvements at West Los
			 Angeles Medical Center, California
			(a)In
			 generalThe Secretary of Veterans Affairs may not declare as
			 excess to the needs of the Department of Veterans Affairs, or otherwise take
			 any action to exchange, trade, auction, transfer, or otherwise dispose of, or
			 reduce the acreage of, Federal land and improvements at the Department of
			 Veterans Affairs West Los Angeles Medical Center, California, encompassing
			 approximately 388 acres on the north and south sides of Wilshire Boulevard and
			 west of the 405 Freeway.
			(b)Special
			 provision regarding lease with representative of the
			 homelessNotwithstanding any provision of this Act, section 7 of
			 the Homeless Veterans Comprehensive Services Act of 1992 (Public Law 102–590)
			 shall remain in effect.
			(c)Conforming
			 amendmentSection 8162(c)(1) of title 38, United States Code, is
			 amended by inserting or section 2(a) of the West Los Angeles Department
			 of Veterans Affairs Medical Center Preservation Act of 2007 after
			 section 421 (b)(2) of the Veterans’ Benefits and Services Act of 1988
			 (Public Law 100–322; 102 Stat. 553).
			3.Master plan regarding
			 use of Department of Veterans Affairs lands at West Los Angeles Medical Center,
			 California
			(a)FindingCongress
			 finds that section 707 of the Veterans Programs Enhancement Act of 1998 (Public
			 Law 105–368) required the Secretary of Veterans Affairs to submit to Congress a
			 report on the master plan of the Department of Veterans Affairs, or a plan for
			 the development of such a master plan, relating to the use of Department land
			 at the West Los Angeles Department of Veterans Affairs Medical Center,
			 California.
			(b)Master plan
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary shall submit to the appropriate congressional
			 committees a report providing a master plan, consistent with the provisions of
			 this Act, for the use of the Federal land and improvements described in section
			 2(a).
			(c)Advisory
			 CommitteeThe Secretary shall
			 appoint a committee to advise the Secretary in developing the master plan. The
			 committee shall include representatives of State and local governments,
			 veterans, veterans' service organizations, and community organizations. The
			 committee shall be composed of nine members, who shall be appointed by the
			 Secretary, of whom two shall be appointed on the recommendation of the Member
			 of Congress representing the 30th district of California, and two each shall be
			 appointed on the recommendation of each of the Senators from California.
			(d)Limitation on
			 fundingExcept for direct veterans’ services, no funding shall be
			 authorized to implement the master plan except pursuant to provisions of law
			 enacted after the date of the receipt by the appropriate congressional
			 committees of the report providing such plan.
			(e)DefinitionsIn
			 this section, the following definitions apply:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Veterans’ Affairs and the Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Veterans’ Affairs and the Committee on Appropriations of the House of
			 Representatives.
					(2)Direct veterans’
			 servicesThe term direct veterans’ services means
			 services directly related to maintaining the health, welfare, and support of
			 veterans.
				
